Opinion issued November 6, 2008










In The
Court of Appeals
For The
First District of Texas




NO. 01–08–00590–CV




ROXAR FLOW MANAGEMENT AS, Appellant

V.

FLOWSYS (USA) INC., FLOW METERING SYSTEM, INC.,  AND TOR
WIDEROE, Appellee




On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 2003-02463




MEMORANDUM OPINIONAppellant Roxar Flow Management AS has neither established indigence, nor
paid or made arrangements to pay the clerk’s fee for preparing the clerk’s record.  See
Tex. R. App. P. 20.1 (listing requirements for establishing indigence), 37.3(b)
(allowing dismissal of appeal if no clerk’s record filed due to appellant’s fault).  After
being notified that this appeal was subject to dismissal, appellant Roxar Flow
Management AS did not adequately respond.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.